DETAILED ACTION
The RCE filed April 11, 2022, and the information disclosure statement (IDS) filed March 25, 2022, April 11, 2022 and April 28, 2022 have been entered. Claims 1-22 are pending. Claims 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2022, April 11, 2022 and April 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampel et al. (US 6,310,814).
Regarding independent claims 8 and its method claim 15, Hampel et al. disclose an apparatus comprising: 
a memory bank including a plurality of mat sets each comprising a plurality of memory mats arranged along a line (e.g., FIG. 5: a pair of BANK0(33a) and BANK1(33b) shared same sense amplifier 34b, likewise a pair of BANK2 and BANK3 shared SA);
a refresh control circuit configured to provide a sequence of refresh addresses associated with one or more memory banks including the memory bank, each including a mat address, wherein the mat address is associated with one of the plurality of memory mats in each of the plurality of mat sets (see FIG. 5 and accompanying disclosure, e.g., col. 11, lines 34-57, especially lines 49-52: … the bank selected for each successive refresh operation as follows: Next Bank=(Present Bank+S) modulo 16. This results in the following bank selection sequences: 1, 6, 11, 16, 5, 10, 15, 4, 9, 14, 3, 8, 13, 2, 7, 12, 1, 6, and so forth ...); and 
a row control circuit configured to refresh the memory mats associated with each refresh address, wherein each and every refresh address of the sequence of refresh addresses specifies memory mats of one of the plurality of memory mats in each of the plurality of mat sets which are each physically separated by at least one other of the plurality of memory mats from the memory mats specified by immediately previous or subsequent refresh addresses of the sequence (see FIG. 5 and accompanying disclosure, e.g., col. 2, lines 50-52: … row counter is used to … the row being refreshed and the row counter is periodically incremented …, along with col. 11, lines 34-57),
 wherein a plurality of wordlines specified by each refresh address. each in a different mat set in the plurality of mat sets of the one or more memory banks, are configured to be refreshed (see e.g., col. 6, lines 10-30: … to allow word lines in respective banks to be asserted and deasserted independently of one another …).
Regarding claims 9-14 and 16-22, which depends from claims 8 and 15, respectively, e.g., FIG. 5 and accompanying disclosure of Hampel et al. disclose the limitations of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hampel et al. (US 6,310,814) in view of Yoon et al. (US 2006/0198220).
Regarding independent claim 1, Hampel et al. teach an apparatus comprising: 
a plurality of memory mats including pairs of memory mats, each pair including two memory mats that share a respective same sense amplifier (e.g., FIG. 5: a pair of BANK0(33a) and BANK1(33b) shared same sense amplifier 34b, likewise a pair of BANK2 and BANK3 shared SA); 
a refresh control circuit configured to refresh one or more of the plurality of memory mats responsive to an activation of a refresh signal, wherein the one or more of the plurality of memory mats refreshed responsive to a given activation are physically separated by at least one other of the plurality of memory mats from any memory mats of the plurality of memory mats refreshed responsive to a next activation of the refresh signal (see FIG. 5 and accompanying disclosure, e.g., col. 11, lines 34-57, especially lines 49-52: … the bank selected for each successive refresh operation as follows: Next Bank=(Present Bank+S) modulo 16. This results in the following bank selection sequences: 1, 6, 11, 16, 5, 10, 15, 4, 9, 14, 3, 8, 13, 2, 7, 12, 1, 6, and so forth ...), 
wherein no two memory mats of the pairs of memory mats that share the respective same sense amplifier are refreshed sequentially (see FIG. 5).
Hampel et al. do not explicitly disclose wherein the refresh control circuit comprises: latches configured to store corresponding bits of a refresh address, comprising a mat address portion that includes a second number of latches corresponding to at least a portion of a number of bits which are associated with the memory mat within a set of memory mats: and a counter logic circuit configured to control updating values of the bits of the mat address portion of a refresh address change between each refresh operation to change the value of the mat address portion by more than one.
Yoon et al. teach the deficiencies in FIG. 4 and accompanying disclosure, e.g., para. 0035, i.e., there are row address latches which store a refresh bank addresses along with refresh counters.
Hampel and Yoon are analogous art because they both are directed to a memory system and method for multi bank refresh operation and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hampel with the specified features of Yoon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yoon et al. to the teaching of Hampel et al. such that a memory apparatus, as taught by Hampel et al., utilizes latching and counter logic, as taught by Yoon et al., for the purpose of applying various signals to a corresponding memory bank (see Yoon, para. 0035), thereby utilizing memory system in a multi-tasking system.
Regarding claims 2-7, Hampel et al. and Yoon et al., as combined, teach the limitations of claim 1.
E.g., FIG. 5 and accompanying disclosure of Hampel et al. further teach the limitations of claims 2-7.

Response to Argument
Applicants’ RCE filed 04/11/2022, after Notice of Allowance, with respect to the rejection(s) of claims 1-22 have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection. 

Conclusion
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825